[Cite as Disciplinary Counsel v. Hoover, ___ Ohio St.3d ___, 2022-Ohio-4026.]




                         DISCIPLINARY COUNSEL v. HOOVER.
[Cite as Disciplinary Counsel v. Hoover, ___ Ohio St.3d ___, 2022-Ohio-4026.]
(No. 2021-1517—Submitted November 10, 2022—Decided November 14, 2022.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Robert T. Hoover, Attorney
Registration No. 0039610, last known address in Portsmouth, Ohio.
        {¶ 2} The court coming now to consider its order of March 17, 2022,
wherein the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent from
the practice of law for a period of two years with credit for the time served under
his October 5, 2020 interim felony suspension and with conditions for
reinstatement, finds that respondent has complied with that order and with the
provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
        {¶ 5} For earlier case, see Disciplinary Counsel v. Hoover, 167 Ohio St.3d
69, 2022-Ohio-769, 188 N.E.3d. 1076.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                  _________________